Herlihy, P. J.
Appeal by the defendant from a judgment of conviction of the County Court of Chemung County upon a jury verdict of guilty of selling a dangerous drug in the second degree and imposing sentence for not less than 4 years and not more than 12 years. The appellant contends that the retained trial counsel was so ineffective as an advocate that in effect the proceedings were a mockery of justice. (See People v. Smith, 31 A D 2d 847.) However, the fact that certain objections might have been made and thereby put opposing counsel to further efforts does not establish ineffectiveness. The record establishes that the defense counsel at trial was aware of those matters which the People had to establish and effectively attempted to cast doubt upon the People’s proof. The experience of the members of the State Police who testified was sufficiently explored upon the record to permit them to express their opinion that the substance received from defendant “appeared to be marijuana”. The qualifications of the chemists were also sufficiently explored and their identification of the substance as marijuana obviated any reliance by the jury upon the opinion of the police officers as to what the substance “ appeared ” to be. The court, upon sentencing, specified that the defendant had been convicted of three separate criminal acts and it is obvious that the court, while feeling that justice did not require consecutive sentences, did feel that justice required a minimum sentence. Accordingly, the reference of the court to setting a minimum sentence because it was not imposing consecutive sentences is a sufficient expression of reason to comply with section 70.00 (subd. 3, par. [b]) of the Penal Law. Furthermore, the term of imprisonment does not appear to be excessive. Judgment affirmed. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Herlihy, P. J.